Citation Nr: 1204509	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for vision problems, claimed as secondary to treatment for service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The veteran had a period of full-time service from August 1985 to February 1986 after enlistment in the US Army Reserves which has been variously characterized as active duty or as active duty for training.  The Veteran continued to be enlisted in that Reserve component when he was called to active duty training in June 2002.  Based on injury in that period of service, he has been granted service connection for several disabilities, so that service, from June 1, 2002 through June 16, 2002, is considered active service.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the veteran's claim of entitlement to service connection for vision loss, claimed as secondary to cortisone shots for treatment of service-connected plantar fasciitis.  The Board Remanded the claim in February 2008 and in September 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2010 Remand, the Board noted that further development of the medical evidence was required to determine whether the medications used to treat the Veteran's service-connected disabilities aggravated the claimed loss of vision.  The Remand also sought to obtain a more definitive opinion as to the likelihood that the Veteran had a current vision disorder that was proximately due to a service-connected disability, including any medication used to treat a service-connected disability.  

The Board noted in it September 2010 Remand that the medical opinion obtained did not address the issue of service connection based on aggravation.  The Remand also noted that the June 2010 medical opinion addressing secondary service connection, including as proximate to medications used for treatment of the service-connected disability, was not totally clear.  The addendum opinion obtained in October 2010 did not clarify the underlying medical opinion as to secondary service connection, and the statement in the addendum, that the original etiology of the Veteran's retinal detachment and loss of vision "cannot be stated with any certainty" suggests a degree of speculation that requires further development and explanation.  The examiner's opinion as to aggravation, in response to the September 2010 Remand, that the Veteran's history "would indicate" that his visual disorder was not likely aggravated by the treatment for service-connected disabilities, requires further explanation.  

It appears to the Board that further factual development is needed so that the examiner may have a more specific factual basis for determining the likelihood that the Veteran's vision disorder, with loss of vision in the right eye, is secondary to or aggravated by medications used to treat service-connected disabilities.  In this regard, the Board notes that the Veteran's service treatment records essentially end at the time of steroid injections into the Veteran's feet in 2002 that the Veteran contends caused the onset of his loss of vision.  Since there is no separation document, the Board is unable to determine whether additional service treatment records may exist.  Unless the Veteran separated from service as of the date of the last service treatment records, an attempt to locate additional service treatment records is required.  Verification of the Veteran's types and dates of service is required to assist in determining whether or not additional service treatment records may be available.  The Veteran's personnel records and separation documents, which are not associated with the record, would be of assistance in determining whether additional service treatment records might be available, and in determining the facility at which available records, if any, might be located.   

The record includes a February 2003 report of the Veteran's vision, for purposes of application for a commercial driver's license, and a May 2004 Emergency Department treatment note from the John H. Stroger, Jr., Hospital of Cook County, Chicago.  At that time, the Veteran reported decreased vision, beginning one year prior to the emergency department visit.  The May 2004 emergency treatment note reflects that the Veteran needed follow-up in an eye clinic.  The Veteran should be asked whether additional records may be available from John H. Stroger, Jr., Hospital, or any other medical provider, reflecting treatment for his vision problems.  

VA treatment records begin in August 2004 and reflect that the Veteran was being treated for uveitis when he presented for VA treatment.  The Veteran should be asked to identify the provider who was treating him for uveitis at the time he sought VA treatment in August 2004.  The Veteran should be asked to identify any provider who treated him, especially for a foot disorder, after he received steroid injections in service, apparently in September 2002 and October 2002.  The Veteran should be asked to identify non-VA providers who treated him for his foot disabilities.  

VA treatment records associated with the claims file begin in August 2004.  The August 3, 2004 treatment note appears to indicate that the Veteran was one day status post scleral buckling and cryosurgery.  The Veteran should be asked whether he underwent an ophthalmology procedure from any private provider prior to his August 2004 VA treatment.  Complete clinical notes for VA ophthalmology procedures should be obtained.

The August 2004 and September 2004 VA ophthalmology notes also reflect that the Veteran had a medical history of diabetes.  The Veteran should be asked when diabetes was first diagnosed and where it was treated, prior to his VA treatment, since the ophthalmology notes appear to indicate that information related to the Veteran's diabetes is relevant.  

After all available VA treatment records are associated with the claims files, and non-VA treatment records identified by the Veteran have been obtained, then the examiner should be asked to provide the requested opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel Records Center or other appropriate facility verify the dates and types of the Veteran's service, to include by obtaining the Veteran's service personnel records, a separation document reflecting when the Veteran separated from service and what service or Reserve component he was assigned to at the time of separation.  A statement of points accrued in Reserve service and dates of accrual of points, i.e., dates of inactive duty training and active duty for training or any other service of any type, especially after June 2002, or other official document which would show the Veteran's last official date of service of any type, should be sought.  

Using the information provided by the separation documents, points statement, and other service personnel records, determine whether the Veteran's service treatment records as associated with the claims file, ending in October 2002, are complete.  If there is any indication of outstanding service treatment records which might be available at any location or facility, that were not obtained in response to the May 2004 request for records, request those records.  

If any requested record which is believed to exist is unavailable, follow applicable procedures for unavailability of records, including notification of the Veteran.  
 
2.  Ask the Veteran to identify each non-VA provider who treated him and each facility at which he obtained medical treatment for his feet, for plantar fasciitis, bilateral tinea unguium and tinea pedis, or for headaches, after he sustained initial injury and onset of those disabilities during a June 2002 period of service.  

The Veteran should also be asked to identify each provider or facility rendering treatment of the Veteran for diabetes mellitus, hypertension, vision loss, or any other disorder, beginning June 2002, if those records have not already been obtained.  

In particular, the Veteran should identify any records which might show what medications were prescribed for the Veteran beginning in June 2002, especially during the period from September 2002 through August 2004.  The Veteran should be advised, for example, to identify pharmacies that might have records of medications filled for the Veteran during that time.

Identified records should be obtained, with appropriate consent, and associated with the Veteran's claims files or his virtual file.   

3.  Obtain the Veteran's complete VA clinical record prior to August 4, 2004, to include a list of appointments, medications, and procedures, including ophthalmology procedures, and any treatment of the feet.  Associate those records with the Veteran's claims file or his virtual record.     

4.  Obtain the Veteran's complete VA ophthalmology records from February 2005 to the present, and associate those records with the Veteran's claims file or his virtual record.  Obtain a printed list of all medications dispensed by VA prior to cataract surgery performed in October 2007.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

5.  Afford the Veteran an opportunity to identify any evidence of any type that might assist him to substantiate his claim.  

6.  After the actions directed above have been completed, request a clinical opinion addressing the questions below, from the reviewer who provided the 2010 opinions, or any other available ophthalmology specialist reviewer.  The reviewer should be advised that the Veteran has been granted service connection for bilateral plantar fasciitis, migraines, and bilateral tinea ungium and tinea pedis.  The claims folder must be made available to the examiner for review.  The reviewer should review relevant service treatment records, a February 2003 Medical Examination Report for Commercial Driver Fitness Evaluation, a May 2004 Emergency Department record of evaluation of the Veteran's vision at John H. Stroger, Jr., Hospital of Cook County, records of podiatric treatment provided by Franklin Foot Institute in 2005 and prior, VA ophthalmology treatment records, and any other relevant records.  After reviewing all relevant records, including records of all medications used to treat the service-connected disabilities before the Veteran lost his sight in the right eye, the reviewer should address the questions below:
	
	a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current vision disorder, to include loss of right eye vision, which results from treatment of a service-connected disability, to include treatment with medications including steroids.  If the answer to this question is unfavorable to the Veteran's claim, then the reviewer should address the following question.
	(b).  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current vision disorder, to include loss of right eye vision, which was permanently worsened beyond normal progression (aggravated) by treatment of a service-connected disability, to include treatment with medications including steroids.  

The medical basis for the conclusions reached should be provided, citing to specific evidence in the file.  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of vision loss.

If the examiner feels that the requested opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the need to speculate is caused by a deficiency in the record (additional facts which may be obtained are required), or is required by the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or is required because specialty review is needed.  If speculation is required because additional facts are required, the reviewer should indicate what facts are needed so that evidence may be sought to obtain those facts.  If speculation is required because specialty review is needed, attempt should be made to obtain any such specialty review.

7.  Then, readjudicate the appeal.  If the benefit on appeal is denied, the appellant and his representative should be provided a supplemental statement of the case and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review of all issues which have been perfected on appeal, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


